Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status 
Claim 1-11, 21-29 have been examined. Claims 1, 21 have been amended. Claims 12-20 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angle et al. (US. 20070199108 hereinafter Angle) in view of Bedingfield, Sr. (US 8,384,753 hereinafter Bedingfield) and further in view of Akers et al. (US 20040017475 hereinafter Aker). 

With respect to Claim 1, Angle teaches a medical telepresence system, comprising:
a telepresence device in the vicinity of a patient, said telepresence device has a patient camera, a patient monitor, a patient microphone, and a patient speaker (‘108;; Para 0044: a mobile robot for interacting with a person may include a speaker for generating audible content based on a robot behavior; a scheduler configured to trigger a robot behavior in accordance with the schedule; and a morning robot behavior for interacting with the person soon after the person awakens regarding a second robot behavior scheduled later in the day; Para 0048: Regarding the mobile robot, the sensor may include at least one of a camera, a microphone, a proximity detector, a heat detector, or a tag detector. The mobile robot may further include a wireless transmitter for transmitting and output of the sensor, or a recording unit configured to record the output of the sensor. The mobile robot may also include a teleconferencing unit for transmitting and receiving audio and/or video data, in which the teleconferencing unit includes the sensor, and in which the privacy controller prevents initiation of a teleconferencing session unless the person grants permission. In addition the mobile robot may further include a speech recognition unit for detecting spoken input, in which the permission to talk with the sensor and the input by the speech recognition unit. The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter), or point to an object or location at a certain time of day, as components of robot operation). 
Angle discloses the base station or caregiver station in communication with the robot for teleconference. 
Angle does not, however, Bedingfield teaches 
a remote station that has a station camera, a station monitor, a station microphone, and a station speaker (‘753; Col. 4, lines 19-34:a telepresence module may operate to provide, to a local or remote  location, audio and/or video  signals of a user when that user is present at a certain location, such as user station 114. A telepresence module may also operate to receive audio and/o video signals from a remote  or local location. When a user is present at the desired location, such as the user station 114, the telepresence module may automatically or manually activate. with complete video display of monitor, camera, microphone , speaker as illustrated Col.6, lines 30-40, ) during which: 
said station monitor is coupled to said patient camera and configured to display patient video captured by said patient camera, said patient monitor is coupled said station camera and configured to display a station video captured by said station camera (‘753; Col. 5, lines15-18), 
said station speaker is coupled to said patient microphone, and said patient speaker is coupled to said station microphone to enable two-way audio communication between said telepresence device and said remote station (‘753; Col. 5, lines 62-67; Col. 6, lines 35-40), and 
said remote station is configured to control said telepresence device (‘753; Col. 4, lines27-30). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of managing multiple data sourcesas taught by Bedingfield to the companion robot of Angle in order to provide a live video/audio feed in real time for tele-presence session of the surgery in the robot system to capture medical images of the patients, and the combination would have yielded predictable result.
Akers teaches  
wherein said telepresence session results in session content data that includes at least a portion of both the audio captured by the patient microphone and the video  captured the patient camera and at least one of a physician note, a diagnosis, or prescription information (‘475; Para 0020: generating diagnostic data;  Para 0034: scanned information pertinent to the patient can be added to the database record at any time, such as prescriptions image, X-ray images, pathology report images, or the like..Para 0037: patient history, notes, append documents, etc…), and
a records server configured to store said session content data in association with a unique identifier, and provide said stored session content data to a terminal via a network after said telepresence session is concluded, wherein said terminal is configured to display said session content data (‘475;  Para 0086: by disclosure, Akers describes the captured image of patient folder is given a unique identifier for retrieval and identification purposes; Para 0097: Remote data system 512 generates audio data, audiovisual data, graphical data, text data, or other suitable data and transmits it to record server 502, so that the data can be viewed by an operator at that location; Para 0098: record clients 504 a and 504 b can operate on a server physically located at a medical facility or remote treatment facility, can be application services providers (ASP) providing services to terminals at different medical facilities; Para 0141: Counseling display system 802 can also interface with detail encapsulation system 704, record encapsulation system 702, or other suitable systems of record server 502 to allow the data to be stored and encapsulated to prevent modification or loss of the data.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the companion robot of Angle  and managing multiple data sources as taught by Bedingfield with the technique of providing a graphical user interface for telepresence session content, and the combination would have yielded predictable result.

Claim 21 is rejected as the same reason with claim 1.

With respect to Claim 2, the combined art teaches the system of claim 1, Angle discloses wherein said session content data is entered by an operator at the remote station (‘108; Para 0202). 
Claim 25 is rejected as the same reason with claim 2. 

With respect to Claim 3, the combined art teaches the system of claim 1, Angle discloses wherein said session content data is correlated with a movement of said telepresence device (‘108; Para 0017). 

With respect to Claim 4, the combined art teaches the system of claim 1, Angle discloses wherein said session content data is searchable (‘108; Abstract). 

Claim 22 are rejected as the same reason with claim 4.

With respect to Claim 5, the combined art teaches, the system of claim 1, Angle discloses wherein said session content data includes at least one time stamp (‘108; Para 0169).

Claim 23 are rejected as the same reason with claim 5.

With respect to Claim 6, the combined art teaches the system of claim 5, Angle discloses wherein said remote station provides a graphical user interface that displays said time stamp and said session content data (‘108; Para 0169). 

Claim 24 are rejected as the same reason with claim 6.

With respect to Claim 7, the combined art teaches the system of claim 6, Angle discloses wherein said session content data is entered by an operator at said remote station (‘108; Para 0215).  

With respect to Claim 8, the combined art teaches the system of claim 7, Angle discloses wherein said time stamp is automatically generated when said session content data is entered by the operator 108; Para 0215). 

Claim 26 are rejected as the same reason with claim 8. 

With respect to Claim 27, the combined art teaches the method of claim 21, Angle discloses further comprising transmitting a video image of a user at the control station to a monitor of the robot (‘108; Para 0042). 

Claims 11 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angle et al. (US. 20070199108 hereinafter Angle) in view of Bedingfield, Sr. (US 8,384,753 hereinafter Bedingfield) and further in view of Akers et al. (US 20040017475 hereinafter Aker) and further in view of Ghodoussi et al. (US. 6,951,535 hereinafter Ghodoussi). 

With respect to Claim 11, the combined art does not teach, according to the system of claim 1, wherein said session content data is structured into a plurality of data types and is searchable across said data types. 
However, Ghodoussi discloses wherein said session content data is structured into a plurality of data types and is searchable across said data types (‘535; Col./line 8/59-9/5: robotic and non-robotic data types). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of structured of plurality of data types (i.e. robotic or non-robotic data types) as taught by Ghodoussi to the companion and telepresence robot of Angle/Bedingfield/Akers for the user can easily review the document of robotic tele-presence the robot.

Claim 29 are rejected as the same reason with claim 11. 

Claims 9-10, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Angle et al. (US. 20070199108 hereinafter Angle) in view of Bedingfield, Sr. (US 8,384,753 hereinafter Bedingfield) and further in view of Akers et al. (US 20040017475 hereinafter Aker) and further in view of Filler (US. 20010051881). 

With respect to Claim 9, the combined art does not teach, according to the system of claim 1, further comprising a billing server that generates a bill with said session content data.
However, Filler discloses further comprising a billing server that generates a bill with said session content data (‘881; Para 0032: generating billing codes and documentation; Para 0081: medical service billing; Para 0082: facilitating image-guided operation directly at the control of the surgeon or robotic surgery devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of medical billing to the surgery as taught by Filler to the companion and telepresence robot of Angle/Bedingfield/Akers for administrating the medical surgical billing.

Claim 28 are rejected as the same reason with claim 9.

With respect to Claim 10, the combined art does not teach, according to teaches the system of claim 1, further comprising a bill that is based on an action of said session content data.
However, Filler discloses further comprising a bill that is based on an action of said session content data (‘881; Para 0081: medical service billing; Para 0082: facilitating image-guided operation directly at the control of the surgeon or robotic surgery devices).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teachings of medical billing to the surgery as taught by Filler to the telepresence and companion robot of Angle/Bedingfield/Akers for administrating the medical surgical billing. 

Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Bedingfield being used in the current rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686